Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 24, 27, and 30-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “a pair of third tethers”. There are no previously claimed first or second tethers in claim 24 or that claim 24 depends from. The claim is indefinite as it is unclear if the claim includes a first or second pair of tethers.
Claim 27 recites the limitation "a fourth tether".  There are no previously claimed first, second, or third tethers in claim 27 or that claim 27 depends from. The claim is indefinite as it is unclear if the claim includes a first, second, and third pair of tethers.
Claim 30 recites the limitation “a fifth tether”. There are no previously claimed first, second, third or fourth tethers in claim 30 or that claim 30 depends from. The claim is indefinite as it is unclear if the claim includes a first through fourth pair of tethers.
Claim 32 recites the limitation “a fifth tether”. There are no previously claimed first, second, third or fourth tethers in claim 32 or that claim 32 depends from. The claim is indefinite as it is unclear if the claim includes a first through fourth pair of tethers.
Claim 33 recites the limitation “one sixth tether”. There are no previously claimed first, second, third, fourth or fifth tethers in claim 33 or that claim 33 depends from. The claim is indefinite as it is unclear if the claim includes a first through fifth pair of tethers.
Claim 35 recites the limitation “a pair of seventh tethers”. There are no previously claimed first, second, third, fourth, fifth or sixth tethers in claim 35 or that claim 35 depends from. The claim is indefinite as it is unclear if the claim includes a first through sixth pair of tethers.
Claim 37 recites the limitation “an eighth tether”. There are no previously claimed first, second, third, fourth, fifth, sixth or seventh tethers in claim 37 or that claim 37 depends from. The claim is indefinite as it is unclear if the claim includes a first through seventh pair of tethers.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-23 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henriksson (US10967826B2), henceforth referred to as Henriksson.
Regarding Claim 20, Henriksson teaches an airbag apparatus of a vehicle, comprising: an airbag cushion deployed toward both sides and a front of the occupant to surround and restrain an entire upper body around both shoulders of an occupant upon vehicle collision (Figure 5: Airbag deployed around entire upper body of occupant), an inflator for generating gas by an impact detection signal upon the vehicle collision to supply the gas to the airbag cushion (Column 2, lines 52-54: "In this case, the air bag device could be provided with a single gas generator connected to both inlet openings in the air bag."), and a defining device for defining a deployed shape of the airbag cushion (Column 4 lines 63-65: "The air bag device could additionally be provided with straps or tethers attached to the vehicle seat in order to further improve the stability").
Regarding Claim 21, Henriksson teaches that the airbag cushion is installed in a backrest of a seat on which the occupant sits (Figure 3: Airbag installed in seat back), and includes first and second cushions inflated and deployed forward, upward and downward from both upper ends of the backrest (Figure 3: multiple airbag cushions shown to be deployed forward, upward, and downward on the top and bottom of the backrest), and the defining device defines the deployed shape to prevent the first and second cushions deployed toward the both sides of the occupant from spreading to both outer sides (Column 4 lines 63-65: "The air bag device could additionally be provided with straps or tethers attached to the vehicle seat in order to further improve the stability"), in which the defining device is installed between the first and second cushions and the seat (Column 4 line 65 - column 5 line 1 : "there may be a strap connected between the upper part of the first and/or second air bag portions to an attachment point on the head rest or to the upper portion of the back rest. There could also be a strap connected to the lower part of the first and/or second air bag portions to the seat cushion").
Regarding Claim 22, Henriksson teaches that the defining device includes a pair of first tethers having an upper end connected to front ends or lower ends of the first and second cushions and a lower end connected to the seat (Column 4 line 65 - column 5 line 1 : "there may be a strap connected between the upper part of the first and/or second air bag portions to an attachment point on the head rest or to the upper portion of the back rest. There could also be a strap connected to the lower part of the first and/or second air bag portions to the seat cushion").
Regarding Claim 23, Henriksson teaches that the defining device includes a pair of second tethers having an upper end connected to a non-inflated region formed in the first and second cushions (Column 4 line 65 - column 5 line 1 : "there may be a strap connected between the upper part of the first and/or second air bag portions to an attachment point on the head rest or to the upper portion of the back rest. There could also be a strap connected to the lower part of the first and/or second air bag portions to the seat cushion"), and a lower end connected to the seat (Column 4 line 65 - column 5 line 1 : "there may be a strap connected between the upper part of the first and/or second air bag portions to an attachment point on the head rest or to the upper portion of the back rest. There could also be a strap connected to the lower part of the first and/or second air bag portions to the seat cushion").
Regarding Claim 29, Henriksson teaches an airbag apparatus of a vehicle, the airbag apparatus comprising: an airbag cushion which is formed in a shawl shape and is deployed toward both sides of an occupant to surround and confine an entire upper body (Figure 5: Airbag deployed around entire upper body of occupant), an abdomen and a pelvic portion around both shoulders of the occupant upon vehicle collision (Figure 5: Airbag deployed around pelvis and shoulders), and a restricting device installed on first and second cushions of the airbag cushion deployed toward the both sides of the occupant and providing a supporting force to restrict a deployment shape when the first and second cushions are deployed (Column 4 lines 63-65: "The air bag device could additionally be provided with straps or tethers attached to the vehicle seat in order to further improve the stability").
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Henriksson in view of Kwon (US20180118150A1), henceforth referred to as Kwon.
Regarding Claim 25, Henriksson does not teach through holes as part of the defining device. However, Kwon discloses that the defining device includes a defining member disposed along an outer surface of the airbag cushion (Figure 1 : Tether 200 is disposed along an outer surface), and having both ends connected to the seat (Figure 1: Tether 200 is connected at both ends to the seat back), and wherein the defining member has a portion arranged at a joint portion configured to have a width wider than both end portions of the defining member (Figure 1: Second tether section 203 is arranged between two joint sections), in which the joint portion is arranged at an upper end of the airbag cushion to connect the first cushion to second cushion (Figure 1: Hole 103 forms a joint portion connecting two airbag portions at the upper end of the airbag). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag structure of Henriksson with the defining device structure of Kwon in order to allow the tether to move smoothly (Paragraph [0040]: “Referring to FIGS. 2A and 2B, this first through hole 101 location is to free the slide movement of the tether 200 by minimizing the interference with the location of the first through hole 101 while the passenger's shoulder is loaded into the airbag cushion 100”).
Regarding Claim 38, Henriksson does not disclose through holes in the airbags as part of the defining device. However, Kwon discloses the airbag cushion is formed with a through hole at a portion where the restricting device is drawn out to the outside from an inside of the airbag cushion or inserted into the airbag cushion from the outside (Figure 1: tether 200 drawn through holes 101 and 103 on the inside and outside of the airbag), the airbag cushion is formed with a through hole at a portion where the restricting device is drawn out to the outside from an inside of the airbag cushion or inserted into the airbag cushion from the outside, and a plurality of fixing members installed on outer surfaces or inner surfaces of the first airbag cushion and the second airbag cushion to fix an installation position of the restricting device (Figure 1 : Airbag 100 formed with through holes 101 and 103. Tether 200 drawn from inside to outside. Tether attached to both airbag sections). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag structure of Henriksson with the defining device structure of Kwon in order to allow the tether to move smoothly (Paragraph [0040]: “Referring to FIGS. 2A and 2B, this first through hole 101 location is to free the slide movement of the tether 200 by minimizing the interference with the location of the first through hole 101 while the passenger's shoulder is loaded into the airbag cushion 100”).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Henriksson in view of Kwon, in further view of Masuda (EP2979934B1), henceforth referred to as Masuda.
Regarding Claim 26, Henriksson and Kwon do not disclose that the defining member includes a sewn portion. However, Masuda teaches that a central portion of the defining member is fixed to an outer surface of the joint portion in a sewing scheme (Claim 2: "the first and second inflation chambers (110A, 110B) are divided from each other by sewing the fabric panels to each other"). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag structure of Henriksson and Kwon in order to better control the deployment and inflation of the airbag (Paragraph [0007]: “provide a far-side airbag apparatus that is capable of controlling the attitude of an airbag during the process of deployment and inflation of the airbag before completion of the airbag deployment and inflation”).
Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The third, and fourth sets of tethers are not found in prior art.

Cited Prior Art not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Barbat (US20180194317A1), which discloses an airbag with tethers that deploys around the entire body of the occupant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614